Status of the Claims
The action is in response to amendments filed on 4/28/2022, in which Claim 1, 8 and 15 are amended. The amendments have been entered. Claims 1, 4 – 8, 11 – 15 and 18 – 20 are pending. 
Claims 1, 4 – 8, 11 – 15 and 18 – 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s agent James L. Olsen on 6/27/2022.

To clarify the claimed invention, the application has been amended as follows:
In Claim 1, 8 and 15: 
… receiving a cancel signal from the user via the mobile communications device … 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, 8 and 15 are considered allowable since when reading the claim in light of the specification as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in each of these claims including at least : 
determining, in response to receiving the cancel signal from the mobile communications device, that the current numeric risk score exceeds a second predetermined risk threshold value specifying that cancel signals are disregarded for any numeric risk scores exceeding the second predetermined risk threshold value, wherein the second predetermined risk threshold value is greater than the first predetermined risk threshold value and
overriding, in response to determining that the current numeric risk score exceeds the second predetermined risk threshold value, the cancel signal by proceeding to transmit the alert signal with the current numeric risk score to a contact of the user.
The closest prior arts of record are: Nalluri et al. “Personal Safety and Emergency Services, US20150245189” which discloses the monitoring and sending of alert to user as well as sending alert to a contact of the user when the risk score is much higher but no user cancel signal is mentioned; Koskas et al. “Personal Emergency Saver System and Method, US20170188216” which discloses the monitoring and sending of alert to user with user option to cancel the alert but no overriding of the user cancelation or sending alert to a contact of the user are mentioned.   
Dependent claims have been found allowable due to at least  the above features recited in the independent claims upon which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122